Citation Nr: 0206935	
Decision Date: 06/27/02    Archive Date: 07/03/02	

DOCKET NO.  97-26 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the effective date of February 7, 1996, for a 100 
percent schedular rating for service-connected post-traumatic 
stress disorder (PTSD) was properly assigned.


REPRESENTATION

Appellant represented by:	R. Edward Bates


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision by the Department of 
Veterans Affairs (VA) in Chicago, Illinois.  


FINDING OF FACT

The veteran's PTSD, manifested primarily by anxiousness, 
depression, impaired judgment and insight, intermittent 
suicidal ideation, intermittent auditory hallucinations, and 
flashbacks, is productive of total social and industrial 
inadaptability, effective December 1, 1994.  


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD were 
met effective December 1, 1994.  38 U.S.C.A. § 5110(b)(2) 
(West 1991); 38 C.F.R. §§ 3.400(o)(2), 4.1, 4.2, 4.7 (2001); 
38 C.F.R. § 4.132, Diagnostic Code (DC) 9411 (1995) (now 
38 C.F.R. § 4.130, DC 9411, effective November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Facts

By a rating decision, dated in August 1994, the RO granted 
entitlement to service connection for PTSD.  It assigned a 
30 percent schedular evaluation for that disorder, effective 
April 12, 1994, the date of receipt of the veteran's claim.  
From October 28, 1994, through November 23, 1994, the veteran 
was hospitalized by the VA for PTSD and major depression.  

In November 1994, the RO received the veteran's claim of 
entitlement to a rating in excess of 30 percent for PTSD.  

By a rating action, dated in December 1994, the RO granted 
the veteran's request for a temporary total rating for his 
period of VA hospitalization from October 28, 1994, to 
November 23, 1994.  On December 1, 1994, that rating reverted 
back to the schedular 30 percent evaluation.  In January 
1995, the veteran was notified of that decision; however, he 
did not submit a notice of disagreement with which to 
initiate the appellate process.  38 U.S.C.A. § 7105(a)-(b) 
(West 1991); 38 C.F.R. § 20.1103 (1994).

From August 2, 1995, through August 31, 1995, the veteran was 
hospitalized by the VA for the treatment of PTSD, major 
depression, and a passive dependent personality.  The 
clinical records show that he had a four to five-month 
history of depression and that he felt like hurting himself 
and others.  It was noted that he had attempted suicide two 
days earlier in his garage, where he had been found by his 
sister.  

On admission, his mental status examination revealed that the 
veteran was somewhat anxious.  He was oriented with no 
evidence of memory deficits.  His affect was depressed but 
not morbid, and he voiced no self-destructive ideation.  It 
was noted that he had a history of hallucinations and 
paranoid thinking which appeared to be due to substance 
abuse.  

During his stay in the hospital, the veteran reportedly felt 
depressed and distressed with a lot of tension.  He 
demonstrated a flat affect and depressed mood and stated that 
he had tried to commit suicide.  From time to time, he 
reported paranoid delusions and auditory and visual 
hallucinations, including those associated with dead 
soldiers.  
In August 1995, the RO received the veteran's claim for a 
temporary total rating for his period of VA hospitalization 
for PTSD from August 2, 1995, to August 31, 1995.  

By a rating action, dated in October 1995, the RO denied the 
veteran's claim for a temporary total rating during his 
period of hospitalization from August 2, 1995, through August 
31, 1995.  The RO did not otherwise consider the rating for 
the veteran's service-connected PTSD.  

On November 29, 1995, the veteran submitted the daily 
clinical records from his period of VA hospitalization in 
August 1995.  He also requested an increased schedular 
evaluation for PTSD.  

By a rating action, dated in April 1996, the RO granted the 
veteran a temporary total rating for his period of 
hospitalization in August 1995.  38 C.F.R. § 4.29.  Effective 
September 1, 1995, that rating reverted to the 30 percent 
schedular evaluation which had been assigned to the veteran 
prior to his hospitalization.

From January 1, 1996, through January 16, 1996, the veteran 
was hospitalized by the VA, after complaining of a relapse of 
flashbacks and depression.  On admission, he was markedly 
anxious, and his affect was depressed and negative but not 
morbid.  He was oriented without evidence of memory deficits, 
and his thinking was integrated.  There was no evidence of 
delusional thinking, perceptual disturbances, or cognitive 
impairment.  The diagnoses were PTSD, passive-dependent 
personality disorder; and substance abuse.

On February 4, 1996, the veteran was seen at the VA hospital 
with complaints of flashbacks; nightmares; auditory, visual, 
and tactile hallucinations; suicidal ideation with a plan to 
overdose; and homicidal ideation toward a nephew.  On 
examination, his recent memory was impaired, and his judgment 
was fair.  His concentration and insight were poor.  He was 
admitted to the hospital due to his suicidal ideation, 
unpredictable behavior, and inability to care for himself.  
The diagnoses included PTSD, nicotine dependence, and heroin 
abuse, and his GAF was between 40 and 50 (GAF is global 
assessment of functioning which under the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(DSM-IV) reflects the psychological, social, and occupational 
functioning of those with psychiatric disability on a 
hypothetical continuum of mental health-illness.  The 
nomenclature in DSM IV has been specifically adopted by VA in 
the evaluation of mental disorders.  38 C.F.R. § 4.125, 4.130 
(2000).  A 55-60 GAF score indicates moderate difficulty in 
social, occupational, or school functioning.  Carpenter v. 
Brown, 8 Vet. App.  240, 242 (1995).  A GAF of 50 is defined 
as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social occupational, or school functioning 
(e.g. no friends, unable to keep a job).  Richard v. Brown, 9 
Vet. App. 266, 267 (1996)).  On February 7, the veteran was 
transferred to a different ward within the hospital.  At 
discharge, the primary diagnosis was opioid dependence.  The 
clinical records also showed significant treatment for PTSD.

By a rating action, dated in May 1996, the RO denied 
entitlement to a temporary total rating due to the veteran's 
period of hospitalization in February 1996.  

In June 1996, the veteran was hospitalized by the VA for the 
treatment of PTSD and a passive dependent personality.  He 
reported increasing flashbacks, and it was noted that he was 
using street drugs.  He was somewhat anxious but not overtly 
depressed, and it was noted that he was linked with the 
outpatient PTSD program.  Absent overt depression, it was 
felt that the veteran did not need inpatient treatment.

In August 1996, the veteran was hospitalized for PTSD with 
depression and for poly substance abuse.  At the time of his 
admission, he reported nightmares and flashbacks and that he 
had assaulted a woman the day before.  His thought content 
was positive for suicidal and homicidal ideation, as well as 
depressive ideation.  On admission, his GAF was 25.

From October to November 1996, the veteran was hospitalized 
by the VA for PTSD and for alcohol and cocaine dependency.  
He reported flashbacks and nightmares associated with PTSD as 
well as suicidal thoughts.  It was noted that the day prior 
to admission, he had accidentally stabbed his ex-wife's 
boyfriend with a knife.  Due to his suicidal thoughts and 
poor impulse control in the context of substance abuse, he 
was admitted for stabilization.  On admission, his GAF was 
45.

By a rating action, dated in January 1997, the RO denied 
entitlement to temporary total ratings for the veteran's 
periods of hospitalization in June 1996, August 1996, and 
from October to November 1996.  38 C.F.R. § 4.29.  

Following a VA examination in February 1997, the examiner 
felt that the veteran was unemployable due to PTSD.  It was 
noted that the veteran was irritable and had a tendency to 
physical confrontations and that he had difficulty with 
concentration and with sleeping.  The assigned GAF was 54.  

In May 1997, the veteran was hospitalized by the VA for eight 
days for the treatment of heroin and alcohol dependency.  

By rating action, dated in July 1997, the RO granted a 
100 percent schedular evaluation for the veteran's 
service-connected PTSD, effective February 7, 1996.  

In August 1997, the veteran was hospitalized by the VA for 
depression, PTSD, and poly substance abuse.  It was noted 
that he had supposedly overdosed on heroin the day before.  
He stated that he was suicidal, because he was sick of his 
life and because he was having flashbacks from Vietnam.  His 
mood was sad with a congruent effect.  His memory and 
concentration were fair, and his insight and judgment were 
poor.

From February to March 1999, the veteran was hospitalized by 
the veteran in the dual diagnosis program for substance 
abuse, cocaine and heroin and for PTSD.  

Analysis

The veteran seeks an effective date earlier than February 7, 
1996, for the assignment of a 100 percent schedular rating 
for his service-connected PTSD.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
of the evidence of record pertaining to the history of the 
veteran's service-connected PTSD.  

At the outset of the veteran's appeal, PTSD was rated in 
accordance with 38 C.F.R. § 4.132, DC 9411 (1995).  A 
100 percent rating was warranted when the attitudes of all 
contacts, except the most intimate, were so adversely 
affected as to result in virtual isolation in the community.  
In such cases, there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, explosions of aggressive energy in a 
profound retreat from mature behavior.  In such cases, the 
veteran was demonstrably unable to obtain or retain 
employment.  

During the course of the appeal, the VA issued changes with 
respect to the criteria for rating mental disorders.  61 Fed. 
Reg. 52695, 52702 (1996) (codified at 38 C.F.R. § 4.130, DC's 
9400-9440 (1997).  Those changes however did not become 
effective until November 7, 1996, well after the veteran's 
100 percent schedular evaluation for PTSD had been assigned.  
Accordingly, such changes are not applicable to the current 
claim.  

Unless specifically provided otherwise, the effective date of 
a claim for increase of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  There is an 
exception in that the effective date may be the earliest date 
as of which it is ascertainable that an increase in 
disability has occurred, provided that the application 
therefore is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

A review of the record discloses that in August 1994, the RO 
granted entitlement to service connection for PTSD and 
assigned a 30 percent disability evaluation, effective April 
12, 1994, the date of receipt of the veteran's claim.  By a 
rating action, dated in December 1994, the RO granted a 
temporary total rating due to the veteran's period of 
hospitalization in October and November 1994.  The 30 percent 
disability evaluation was resumed effective December 1, 1994.  
The veteran was notified of that decision in January 1995, as 
well as his appellate rights; however, he did not submit a 
notice of disagreement with which to initiate the appellate 
process.  

On November 29, 1995, the RO received the veteran's claim of 
entitlement to a rating in excess of 30 percent for PTSD.  
That claim did not mention or otherwise disagree with any 
prior rating actions.  Accordingly, it is considered a new 
claim for an increased rating.  

The RO ultimately granted a 100 percent schedular rating for 
PTSD when the veteran was admitted to the hospital in 
February 1996.  Although the RO reported that such an 
admission had occurred on February 7 of that year, a review 
of the record discloses that the veteran had, in fact, been 
admitted to the hospital on February 4, 1996.  Therefore, the 
100 percent schedular rating for the veteran's service-
connected PTSD should revert at least to that date.  The 
veteran's claim for an increased rating (which ultimately led 
to the 100 percent schedular rating), however, had been 
received on November 29, 1995.  Accordingly, the rating could 
conceivably go back to November 29, 1994, one year prior to 
the date of the receipt of the claim.  At that time, a 
temporary total rating was in effect for PTSD.  The 
30 percent schedular evaluation was resumed on December 1, 
1994.  
During the period between December 1, 1994, and February 4, 
1996, the veteran was hospitalized by the VA on two 
occasions, once in August 1995 and once in January 1996.  The 
medical records associated with those periods of 
hospitalization show that the veteran's primary psychiatric 
manifestations were a depressed affect and moderate to marked 
anxiousness.  In August 1995, the veteran reportedly had a 
four to five-month history of depression and stated that he 
felt like hurting himself and others.  He reported that he 
had attempted suicide in his garage but that his sister had 
found him.  On occasion, he reported auditory or visual 
hallucinations of dead soldiers and of paranoid delusions.  

Although the veteran's only treatment between December 1, 
1994, and February 4, 1996, were his two periods of 
hospitalization noted above, such hospitalizations were part 
of the pattern which followed and for which he currently has 
a 100 percent schedular rating.  In this regard, it is 
important to examine the manifestations of his PTSD at time 
of his admission to the hospital on February 4, 1996.  Such 
an examination provides additional evidence of the extent of 
his PTSD when not in the hospital.  Indeed, the record shows 
that he had significant symptomatology, including flashbacks; 
nightmares; auditory, visual, and tactile hallucinations; 
suicidal ideation with a plan to overdose; and homicidal 
ideation toward a nephew.  His recent memory was impaired, 
and his judgment was fair.  His concentration and insight 
were poor.  His behavior was unpredictable, and he was unable 
to care for himself.  His GAF between 40 and 50 was 
consistent with those findings and was, at best, an 
indication of serious symptomatology.  Therefore, there is a 
reasonable basis to conclude that between December 1, 1994, 
and February 4, 1996, the veteran's PTSD was productive of 
total social and industrial incapacity.  Accordingly, a 100 
percent schedular rating should have been effective 
December 1, 1994.  
During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. (2001)).  That law redefined the obligations of 
the VA with respect to the duty to assist, and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
VCAA Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  That change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000).  

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of his claim.  By 
virtue of information sent to the veteran, including that 
contained in the statement of the case and that contained in 
the supplemental statement of the case, the veteran and his 
representative were notified of the evidence necessary to 
substantiate the claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the veteran; 
and in fact, it appears that all evidence so identified has 
been obtained and associated with the claims folder.  As 
noted above, such evidence includes numerous VA hospital 
summaries and daily clinical records.  Indeed, the veteran 
has not identified any outstanding evidence which could be 
used to support the issue on appeal and which has not been 
sought by the VA.  Finally, the Board notes that the veteran 
has been informed of his right to have a hearing in 
association with this appeal; however, to date, he has 
declined to exercise that right.  Accordingly, the Board is 
of the opinion that the RO has met its duty to assist the 
veteran in the development of this appeal and there is no 
need for further development at this time.  



ORDER

An effective date of December 1, 1994, is granted for a 
100 percent schedular evaluation for PTSD, consistent with 
the laws and regulations governing the award of monetary 
benefits.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

